Citation Nr: 1002091	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-04 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
hearing loss.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for the residuals of 
shrapnel wound of the head with damage to the right eye.

4.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 
1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 2006 and 
January 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  The case is now 
in the jurisdiction of the St. Petersburg, Florida RO.

The Veteran submitted claims for an earlier effective date 
for the grant of service connection for PTSD, and for service 
connection for a neck injury, the residuals of stroke, 
diabetes mellitus and peripheral neuropathy as secondary to 
the herbicide Agent Orange, and for a toenail and foot 
disorder in statements received in August 2007, July 2008, 
and September 2008.  These matters have not been developed 
for appellate review and are therefore referred to the RO for 
appropriate action.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).

The issues of entitlement to service connection for a back 
disability and residuals of a shrapnel wound to the head with 
right eye damage addressed in the Remand portion of the 
decision below are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  A July 2004 rating decision denied entitlement to service 
connection for bilateral hearing loss.  The Veteran was 
notified of this decision and did not appeal.  


2.  Evidence received since the July 2004 final rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Letters dated in July 2007 
and September 2008 satisfied the duty to notify provisions, 
after which the claims were readjudicated.  See 38 C.F.R. § 
3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, based on 
the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the Veteran what was necessary to reopen his 
previously denied claim for service connection for hearing 
loss and, as such, the essential fairness of the adjudication 
was not affected.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's Social Security Administration records (SSA) 
and VA medical treatment records have been obtained and the 
Veteran has been accorded VA examinations.  Service medical 
and personnel records were obtained in previous adjudications 
of the claim.  The Veteran's service medical records are 
incomplete and presumed lost.  Notwithstanding, further 
remand is not necessary to obtain these records.  The 
Veteran's account of acoustic trauma has been conceded by VA 
examiners who afforded the Veteran VA examinations.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

In the September 2008 supplemental statement of the case, the 
RO reopened the previously denied claim for service 
connection for hearing loss and denied entitlement to service 
connection for the condition on the merits of the claim.  
However, before considering a claim that has previously been 
adjudicated, the Board must determine whether new and 
material evidence was presented or secured for the claim as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  

In a July 2004 rating decision, the RO denied the Veteran's 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss on the basis that 
bilateral hearing loss preexisted military service and the 
additional evidence submitted did not show a worsening of the 
preexisting disability.  The Veteran was provided notice of 
this decision but did not appeal.  Accordingly, this decision 
is final.  38 U.S.C.A. § 7105.


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran shall be 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. 
Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 
(Fed. Cir. 2004). 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

At the time of the July 2004 rating decision, the evidence 
included the Veteran's statements; service personnel and 
service medical records; VA treatment records dated from 
September 2001 to May 2004; and VA examination dated in April 
2002. 

The Veteran's report of examination at entrance to active 
service shows elevated thresholds of hearing acuity, 
particularly in the left ear but no other abnormalities, 
defects, diagnoses or other findings, and he was found 
qualified for active service.  During service, the Veteran 
was treated for the residuals of a motor vehicle accident 
(MVA) in December 1968, in which he broke the windshield 
glass with his head.  The physician observed that there was 
no clear evidence of any cranial nerve involvement, but found 
a longstanding, slight left ear hearing impairment.  
Neurological follow-up showed no other findings or diagnoses, 
including audiological.  The remaining service treatment 
records are negative for any other complaints or findings of 
bilateral hearing loss. 

Thereafter, at a VA examination in April 2002, the examiner 
explained that the mild asymmetrical hearing loss at 
induction was within normal limits.  The examiner stated in 
the treatment notes relating to the MVA, there was mention of 
hearing loss in the left ear as a longstanding problem but 
that there were no complaints of exacerbation and no ear, 
nose and throat or audiological evaluations performed at that 
time.  The examiner concluded that without the separation 
physical examination, it was difficult to state whether there 
was any increase in hearing loss during the Veteran's 
service.  

The Veteran's statements, including a statement to the VA 
examiner in April 2002, showed that he reported exposure to 
acoustic trauma from mortars, rifle, and machine gun fire; 
that he experienced left ear hearing loss after a mortar 
attack in Vietnam; and that he reported a 25 year history of 
hearing loss since Vietnam in 2002.

Evidence received since the July 2004 includes the Veteran's 
statements, VA treatment records dated from May 2004 to 
January 2009, and VA examinations conducted in October 2007 
and December 2008.

The Veteran's statements are essentially duplicative, or 
redundant, of those which were of record at the time of the 
July 2004 rating decision, i.e., that he was exposed to 
acoustic trauma during combat in Vietnam, that he experienced 
hearing impairment at the time, and that his hearing loss has 
been continuous since then.  Accordingly, his statements are 
not new and material.  38 C.F.R. § 3.156(a).  

In an October 2007 VA audiological examination, the examiner 
opined that there was no evidence in the claims file to 
support a finding that the Veteran's present hearing loss was 
the result of the inservice MVA.  However, the examiner 
explained that his rationale for his opinion was not only 
based on the lack of evidence but also on the lack of 
accurate test results.  

Accordingly, a VA audiological examination was conducted in 
December 2008.  The examiner observed that acoustic reflexes 
were consistent with the degree of hearing impairment for 
each ear, resolving the discrepancies.  The examiner opined 
that it was less likely that the Veteran's hearing loss was 
caused by rifle fire/weapons and explosions during his active 
service.  The examiner explained that individuals that are 
exposed to high levels of noise have hearing loss in the 
higher frequencies.  Although the Veteran reported a history 
of hazardous noise levels, the audiological evaluation 
revealed a mild sloping to severe loss in the right ear and 
mild to profound loss in the left ear, 38 years after active 
service.  Therefore, it was the examiner's opinion that the 
hearing loss shown was not due to military noise exposure, 
but more than likely it was impacted by presbycusis, and/or 
another etiology.  Nieves-Rodriquez v. Peake, 22 Vet. App. 
295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  This 
evidence is not new and material as it does not raise a 
reasonable possibility of substantiating the claim and, in 
fact, establishes that the Veteran's hearing loss is not the 
result of his active service.

Accordingly, new and material evidence has not been submitted 
to reopen the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  As such, the benefit 
of the doubt doctrine is not applicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993). 


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the Veteran's claim of entitlement to 
service connection for bilateral hearing loss is denied.  


REMAND

The Veteran seeks entitlement to service connection for the 
residuals of shrapnel wound to the head with right eye damage 
and for a back condition.  He also seeks entitlement to an 
increased evaluation for his service connected PTSD.  

The Veteran contends that his shrapnel wound to the head and 
right eye damage are the result of a mortar attack at Can 
Tho, Vietnam.  He further reported that he incurred a back 
disability due to a fall of 15 feet from a roof where he was 
working as a carpenter in Soc Trang, Vietnam.  Service 
personnel records show the Veteran served in Vietnam from 
July 1969 to July 1970 with the 574th Supply and Service 
Company and 574th Supply and Service Company (Direct 
Support).  Such instances as the Veteran reports are 
consistent with the type of military occupation specialty and 
unit to which he was attached.  

The Veteran has identified private medical records relevant 
to his claim for an increased rating for PTSD that have not 
been obtained by VA.  Inasmuch as the VA is on notice of the 
potential existence of additional VA records, these records 
must be obtained prior to any further appellate review.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
directed.

Accordingly, the case is remanded for the following actions:

1. The RO must ensure that it has 
obtained all identified treatment 
records.  In this case, the RO must make 
all attempts to obtain records of 
treatment accorded the Veteran for his 
PTSD by Dr. Bark of Westhampton Clinic in 
Old Riverhead, New York.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  The RO must make another attempt to 
obtain any additional service medical 
records under the Veteran's 
identification number, and must attempt 
to obtain his entire personnel record, to 
include any and all citations, orders, 
and evaluation reports.  The RO must ask 
the Veteran to submit any an all copies 
of his service treatment and personnel 
records that he may have.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

3.  The RO must make all attempts to 
determine whether the Veteran has served 
in combat or under combat conditions, 
including obtaining the unit histories, 
operating reports/lessons learned, 
morning reports and other documentation 
for the 574th Supply and Service Company, 
its parent unit, or the base at which it 
was stationed from July 1969 to September 
1969, and the 574th Supply and Service 
Company (Direct Support), its parent 
unit, or the base at which it was 
stationed from September 1969 to July 
1970.  The RO must perform all follow up 
indicated, document negative responses, 
and refer to the service department for 
assistance where necessary.  

4.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
head wound, right eye pathology, and back 
disability found.  All indicated tests 
and studies must be performed.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
as well as the Veteran's statements and 
other lay statements in the claims file, 
the examiner must state whether any head 
wound, right eye disability, and back 
disability found are related to the 
Veteran's military service.  Concerning 
the claimed residuals for shrapnel wound 
to the head with right eye damage, the 
examiner is specifically asked to 
determine the origin of the metallic 
fragment in the right orbit detected by 
computerized tomography scan in July 2007 
and, if it is consistent with shrapnel 
from a mortar or as a residual of the 
inservice MVA in which the Veteran broke 
the windshield with his head, to explain 
why such manifestation was not found 
during the October 2001 comprehensive 
optometric examination of record.  A 
complete rationale must be provided for 
all opinions expressed.  If the requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination(s) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655 (West 2002).  In 
the event that the Veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim for 
service connection for residuals of 
shrapnel wound to the head with damage to 
the right eye and a back disability with 
application of all appropriate laws and 
regulations, to include 38 U.S.C.A. § 
1154(b) (West 2002), if applicable, and 
to include appropriate consideration of 
lay witness statements, and consideration 
of any additional information obtained as 
a result of this remand.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If any issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative, and they must be provided 
an opportunity to respond.  Thereafter, 
the appeal must be returned to the Board 
for appellate review.
No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


